This is a proceeding under article 78 of the Civil Practice Act, and the applicable provisions of the Tax Law, to review a final determination of the State Tax Commission which affirmed assessments of unincorporated business taxes under article 16-A of the Tax Law against petitioners for the calendar years 1935 and 1936. The only question for determination is whether petitioners, who are life insurance agents, were engaged in the practice of a business or a profession. The proof *890amply sustains the finding that petitioners were engaged in the conduct of a business or occupation and not in the practice of a profession. Determination unanimously confirmed, with fifty dollars costs and disbursements.